DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This Communication is a Non-Final in response to the Application filed on the 3rd day of July, 2019. Currently claims 1-20 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020; 04/16/2021; 10/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a system, and methods. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 8 and 15, are directed to different statutory categories, the claims are substantially similar and addressed together below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to both certain methods of organizing human activity specifically legal interactions and mental processes (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 1, 8 and 15, recite processes directed to concepts that are performed mentally and a product of human mental work. Examiner notes that long before modern computers were invented, IP attorney, inventors, etc., have been accessing patent related information, analyzing the information in order to determine various conditions and statuses, and determining actions based on the analyzed information. Furthermore, patent portfolios and groups have been analyzed long before the inventions of computers as well. The instant application is directed to a method and system for receiving, from one or more data sources, information about products; identifying intellectual-property assets; determining one or more relationships between individual ones of the products and individual ones of the intellectual-property assets; generating, based at least in part on the one or more relationships, association data indicating the one or more relationships between the individual ones of the products and the individual ones of the intellectual-property assets; receiving a request to identify an intellectual-property asset of the intellectual-property assets that corresponds to a product of the products; identifying, based at least in part on the association data, the intellectual-property asset that corresponds to the product; and generating a response to the request, the response indicating that the intellectual-property asset is associated with the product. Because the limitations closely follow the steps of patent prosecution and patent portfolio management, and the steps involved human judgments, observations, and evaluations, that can be practically or reasonably performed in the human mind, the claims recite an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that claims 1, 8 and 15, recite a system for idea assessment and landscape mapping, which is similar to the themes defined above of processing and managing information dealing to fulfill a legal rubric, such as patent prosecution, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “certain methods or organizing human activity” such as managing legal interactions. Examiner notes that long before modern computers were invented, IP attorney, inventors, etc., have been accessing patent related information, analyzing the information in order to determine various conditions and statuses, and generating information based on the analyzed information. Furthermore, patent portfolios and groups have been analyzed long before the inventions of computers as well. Because the limitations closely follow the steps standard in prosecuting a patent application, and the steps of the claims involve organizing human activity, the claims recite an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [1] supports this conclusion in that the system and method “to analyze intellectual-property data and utilize the analysis”. Accordingly, the Examiner submits claims 1, 8 and 15, recite an abstract idea based on the same language previously identified in claims 1, 8 and 15, and that the abstract ideas previously identified based on that language remain consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most of the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions (patent assessment/idea assessment) and mental process (idea assessment/ patent information assessment) on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” and “processor” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Accordingly, the claimed “computer system” read in light of the specification includes any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “processor”, and “memories” (e.g., processor, communication interfaces, user interfaces, memory, storage). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. In other words, the computing elements are only involved at a general, high level, and do not have the particular role within any of the functions themselves. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 8 and 15, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 8 and 15, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-7, 9-14 and 16-20 are directed to further embellishments of the abstract idea of assessing patent information and do not amount to significantly more as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities in that claims are directed to gathering information for analysis (see at least M.P.E.P. 2106.05 (g)). 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the rejection of the claims under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be maintained. See 84 Fed. Reg. 4 (pages 50-57).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent Application Publication No. 20060080136 to Frank.
Referring to Claim 1, Frank discloses a method comprising: 
receiving, from one or more data sources, information about products; and
identifying intellectual-property assets; 
Frank discloses receiving, from one or more data sources, information about products; identifying intellectual-property assets and identifying intellectual-property assets (see at least Frank: ¶ 57 and 140).
determining one or more relationships between individual ones of the products and individual ones of the intellectual-property assets
Frank discloses determining one or more relationships between individual ones of the products and individual ones of the intellectual-property assets (see at least Frank: ¶ 148, and 384).
generating, based at least in part on the one or more relationships, association data indicating the one or more relationships between the individual ones of the products and the individual ones of the intellectual-property assets 
Frank discloses generating, based at least in part on the one or more relationships, association data indicating the one or more relationships between the individual ones of the products and the individual ones of the intellectual-property assets (see at least Frank: ¶ 148, 384).
receiving a request to identify an intellectual-property asset of the intellectual-property assets that corresponds to a product of the products 
Frank discloses receiving a request to identify an intellectual-property asset of the intellectual-property assets that corresponds to a product of the products (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
identifying, based at least in part on the association data, the intellectual-property asset that corresponds to the product 
Frank discloses identifying, based at least in part on the association data, the intellectual-property asset that corresponds to the product (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
generating a response to the request, the response indicating that the intellectual-property asset is associated with the product
Frank discloses generating a response to the request, the response indicating that the intellectual-property asset is associated with the product (see at least Frank: ¶ 148, 243-252, 258, 298-317, 384, and 396-402).


Referring to Claim 2, Frank discloses the method of claim 1, including wherein the data sources include a publicly-accessible data source, and the method further comprises: 
determining a keyword associated with the product; identifying, based at least in part on the publicly-accessible data source, data corresponding to the keyword; and extracting the data that corresponds to the keyword from the publicly-accessible data source
Frank discloses determining a keyword associated with the product; identifying, based at least in part on the publicly-accessible data source, data corresponding to the keyword; and extracting the data that corresponds to the keyword from the publicly-accessible data source (see at least Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 3, Frank discloses the method of claim 1, including wherein the data sources include a data store associated with a first organization offering the product for acquisition, and the method further comprises: 
determining, by a second organization, a keywords associated with the product; identifying, by the second organization and from the data store of the first organization, data that corresponds to the keyword; and extracting, by the second organization, the data that corresponds to the keyword
Frank discloses wherein the data sources include a data store associated with a first organization offering the product for acquisition, and the method further comprises: determining, by a second organization, a keywords associated with the product; identifying, by the second organization and from the data store of the first organization, data that corresponds to the 


Referring to Claim 4, Frank discloses the method of claim 3, including further comprising: 
identifying, utilizing the data store, data indicating a relationship between the intellectual- property asset and the product; and wherein generating the association data comprises generating the association data based at least partly on the data indicating the relationship between the intellectual-property asset and the product.
Frank discloses identifying, utilizing the data store, data indicating a relationship between the intellectual- property asset and the product; and wherein generating the association data comprises generating the association data based at least partly on the data indicating the relationship between the intellectual-property asset and the product (see at least Frank: ¶ 148 and 384).

Referring to Claim 5, Frank discloses the method of claim 1, including wherein the request comprises a first request, and the method further comprises: 
causing a second request for information about the product to be at least one of published on a website accessible to computing devices; or sent to the computing devices; 
Frank discloses causing a second request for information about the product to be at least one of published on a website accessible to computing devices; or sent to the computing devices (see at least Frank: ¶ 182, 206, 282-284, 287, 291-299, 313-316 and 326-335).
receiving, in response to the second request, data indicating at least one of a source of the information or the information.
Frank discloses receiving, in response to the second request, data indicating at least one of a source of the information or the information (see at least Frank: ¶ 182, 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 6, Frank discloses the method of claim 1, including further comprising: 
generating a user interface including a user-interface element configured to receive input representing information about the intellectual-property asset; 
receiving, utilizing the user-interface element, the input; 
Frank discloses generating a user interface including a user-interface element configured to receive input representing information about the intellectual-property asset; receiving, utilizing the user-interface element, the input (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).
wherein generating the association data comprises generating the association data based at least in part on the input.
Frank discloses wherein generating the association data comprises generating the association data based at least in part on the input (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).

Referring to Claim
determining a metric associated the intellectual-property asset, the metric including at least one of a measure of breadth of at least a portion of the intellectual-property asset; 
a measure of exposure associated with at least a portion of the intellectual-property asset; or a measure of coverage of at least a portion of the intellectual-property asset; 
Frank discloses determining a metric associated the intellectual-property asset, the metric including at least one of a measure of breadth of at least a portion of the intellectual-property asset and a measure of exposure associated with at least a portion of the intellectual-property asset; or a measure of coverage of at least a portion of the intellectual-property asset in that the Frank disclosure discusses determining scope and protection breadth of the various inventions as applied to the possible avenues to pursue for protection (see at least Frank: ¶ 178, 200, and 472).
determining revenue associated with the product over a period of time;
Frank discloses determining revenue associated with the product over a period of time (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478). 
determining, based at least partly on the metric, an amount of the revenue to attribute to at least a portion of the intellectual-property asset.
Frank discloses determining, based at least partly on the metric, an amount of the revenue to attribute to at least a portion of the intellectual-property asset (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478). 

Referring to Claim 8
one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations 
Frank discloses one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Frank: ¶ 127-130, 229, and 232).
the operation comprising:
receiving information about at least one of products or services, at least a portion of the information including economic data
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).
determining a relationship been between a product of the products or a service of the services and an intellectual-property asset; 
Frank discloses determining a relationship been between a product of the products or a service of the services and an intellectual-property asset (see at least Frank: ¶ 148, and 384).
generating association data indicating the relationship between the product or the service and the intellectual-property asset
Frank discloses generating association data indicating the relationship between the product or the service and the intellectual-property asset (see at least Frank: ¶ 184, and 284).
identifying, based at least in part on the association data, the intellectual-property asset of multiple intellectual-property assets that corresponds to the product or the service


Referring to Claim 9, Frank discloses the system of claim 8, including wherein the information about the at least one of the products or the services includes a description of at least one of the product or the service, and the operations further comprise determining a feature of the at least one of the product or the service based at least partly on the description (see at least Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).

Referring to Claim 10, Frank discloses the system of claim 9, including wherein the feature comprises a first feature, and the operations further comprise: identifying, based at least in part on at least one of a publicly-accessible data source or a data source of an organization offering at least one of the product or the service, information about the intellectual-property asset; determining a second feature of the intellectual-property asset based at least partly on the information about the intellectual-property asset; and wherein generating the association data comprises generating the association data based at least in part on the first feature and the second feature (see at least Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 11, Frank discloses the system of claim 8, including wherein the intellectual-property asset comprises a patent document, and the operations further comprise: receiving a description of at least one of the product or the service, the description including words related to the at least one of the product or the service; determining that at least a portion of the words are included in a claim of the patent document; and wherein the association data indicates that the claim corresponds to the at least one of the product or the service based at least partly on the at least the portion of the words being included in the claim (see at least Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 12, Frank discloses the system of claim 8, including the operations further comprising generating a user interface including one or more user-interface elements configured to capture information about the multiple intellectual-property assets, the one or more user-interface elements including at least one of: a first element configured to receive first information associated with trade secret documents; a second element configured to receive second information associated with trademark documents; or a third element configured to receive third information associated with copyright documents (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).

Referring to Claim 13, Frank discloses the system of claim 8, including the operations further comprising: 
causing a request for information about at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to the computing devices
Frank discloses causing a request for information about at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to 
receiving, in response to the request, data indicating at least one of a source of the information or the information
Frank discloses receiving, in response to the request, data indicating at least one of a source of the information or the information (see at least Frank: ¶ 182, 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 14, Frank discloses the system of claim 8, including the operations further comprising: 
determining, based at least partly on the economic data, an amount of revenue associated with at least one of the product or the service obtained over a period of time; 
determining a portion of the amount of revenue to attribute to the intellectual-property asset; and 
determining a value of the intellectual-property asset based at least partly on the portion of the amount of the revenue
Frank discloses determining, based at least partly on the economic data, an amount of revenue associated with at least one of the product or the service obtained over a period of time; determining a portion of the amount of revenue to attribute to the intellectual-property asset; and determining a value of the intellectual-property asset based at least partly on the portion of the amount of the revenue (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).

Referring to Claim 15, Frank discloses a method comprising: 
receiving information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services; 
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).
determining relationships between individual ones of the at least one of the products or services and individual ones of intellectual-property assets; 
Frank discloses determining relationships between individual ones of the at least one of the products or services and individual ones of intellectual-property assets (see at least Frank: ¶ 148, and 384).
generating association data indicating the relationships between the individual ones of the products and the individual ones of the intellectual-property assets; 
Frank discloses generating association data indicating the relationships between the individual ones of the products and the individual ones of the intellectual-property assets (see at least Frank: ¶ 184, and 284).
identifying, based at least in part on the association data, an intellectual-property asset of the intellectual-property assets that corresponds to at least one of a product or a service of the at least one of the products or services; 
Frank discloses identifying, based at least in part on the association data, an intellectual-property asset of the intellectual-property assets that corresponds to at least one of a product or a 
generating data indicating that the intellectual-property asset is associated with the at least one of the product or the service
Frank discloses generating data indicating that the intellectual-property asset is associated with the at least one of the product or the service (see at least Frank: ¶ 148, 243-252, 258, 298-317, 384, and 396-402).


Referring to Claim 16, Frank disclose the method of claim 15, including further comprising: causing a request for information about the at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to the computing devices; and receiving, in response to the request, data indicating at least one of a source of the information or the information.

Referring to Claim 17, Frank disclose the method of claim 15, including further comprising: receiving input data indicating that at least one of the products or services does not correspond to at least one of the intellectual-property assets; and causing the association data to indicate that the at least one of the products or services does not correspond to the at least one of the intellectual-property assets.

Referring to Claim 18, Frank disclose the method of claim 15, including wherein the intellectual-property assets include a patent document and a trademark document (see at least Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145), and the method further comprises: 
receiving a description of the product or the service; 
Frank discloses receiving a description of the product or the service (see at least Frank: ¶ 57 and 140; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).
determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the product or the service; 
Frank discloses determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the product or the services (see at least Frank: ¶ 57, 140, 148, and 382; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).
determining a second relationship between the trademark document and the product or the service based at least partly on a third number of words included in a description of goods and services of the trademark document corresponding to the second number of words included in the description of the product or the service; and 
Frank discloses determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the 
wherein the association data includes: a first association between the claim of the patent document and the product or the service; and a second association between the trademark document and the product or the service
Frank discloses wherein the association data includes: a first association between the claim of the patent document and the product or the service; and a second association between the trademark document and the product or the service (see at least Frank: ¶ 57, 140, 148, and 382; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145)

Referring to Claim 19, Frank discloses the method of claim 18, including wherein the economic data includes revenue of the product or the service over a period of time (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478), and the method further comprising: 
determining, based at least partly on a first measure of breadth of the claim of the patent document, a first portion of the revenue to attribute to the claim of the patent document; and 
determining, based at least partly on a second measure of breadth of the description of goods and services included in the trademark document, a second portion of the revenue to attribute to the trademark document.
Frank discloses determining, based at least partly on a first measure of breadth of the claim of the patent document, a first portion of the revenue to attribute to the claim of the patent 
Frank discloses determining, based at least partly on a second measure of breadth of the description of goods and services included in the trademark document, a second portion of the revenue to attribute to the trademark document in that the Frank disclosure discusses determining scope and protection breadth of the various inventions as applied to the possible avenues to pursue for protection (see at least Frank: ¶ 178, 200, and 472).

Referring to Claim 20, Frank discloses the method of claim 15, including wherein the intellectual-property assets include a trade secret and a trademark document (see at least Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145), and the method further comprises: 
receiving a description of the product or the service; 
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478; see also Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335)).
determining a relationship between the trade secret document and the product or the service based at least partly on a first number of words included in the trade secret document corresponding to a second number of words included in the description of the product or the service; and  wherein the relationships include a relationship between the trade secret document and the product or the service


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689